Mr. Justice Trunkey
delivered the opinion of the court,
A married woman may mortgage her estate for her husband’s benefit, or to secure his existing debts and future indebtedness : Haffey v. Carey, 23 P. F. Smith 431. She may borrow money on the security of her mortgage and immediately give the money to her husband : Daubert v. Eckert, 13 Norris 255. The right of disposition is incident to her separate property and she may sell or give it to whom she pleases ; but generally she can only convey her real estate with the consent of her husband, manifested by his joining in the deed. Her mortgage deed is valid when given to secure the debt of a stranger, upon the same principle that it is when given for her husband’s debt. She can make no binding executory contract except as authorized by statute, nor can she convey her real estate without compliance with the statutory requisites. The consideration for her deed may be valueless to herself and yet good. It has been settled that when she can convey her land she may mortgage it. Though a mortgage is often called a mere security for a debt and in many respects is so treated, yet it is the conveyance of the land, subject to an equity of redemption, executed in the same manner as an absolute deed.
Nothing on the face of this mortgage shows that it is a collateral security for another’s debt. Apparently it is for a debt of the mortgagors amounting to $1,000, and accords witlo their allegation that Cridge bought the property from Hare for that sum. The notary informed Mrs. Cridge of its contents just as it reads, when he took her acknowledgment. She neither saw the bill of sale nor heard it read. Nobody, told her it was made to Mrs. Workman. There is no evidence that she had knowledge that the mortgage was not taken for her husband’s debt. If the jury believed his testimony they would have found, had the question been submitted, that she was informed that Hare would sell the property to him for the mortgage, and upon that she made it. Her own testimony ought to have been received, when offered to prove this fact.
Hare is the mortgagee, but if in any view of the facts he should be treated as an assignee of the mortgage, the mortgagors, or either of them, may defend on the ground that it was pro*565cured' by fraud, or that a fraudulent use was made of it. An assignee takes subject to all defences arising from matters connected with the execution and use of the mortgage, unless he inquire of the mortgagor and learn that there are none. The mortgagee is in no better position. Per Woodward, J. Michener v. Cavender, 2 Wright 334. Stoddart v. Robinson, 4 P. F. Smith 386, rules that under the special circumstances in that case the loose affidavit of defence was insufficient; not that it is necessary to show that the mortgagee had knowledge that the mortgagor was induced by fraud to give the mortgage. Hare did not take on the faith of a certificate of no defence, and, perhaps, that would not preclude defence, for he is a party in the transaction. The delivery of the mortgage by Mrs. Cridge to Waterson, Hare’s representative, was of like effect as if she had delivered it to Hare, and gave no power to any party to make a bad use of it. Neither Hare nor Waterson told her a falsehood; they told her nothing of the bill of sale already made to Mrs. Workman, nor did they' inquire if she knew that the mortgage was a collateral security. If she was induced to give the mortgage on the representation that it was for purchase-money of property sold to her husband, she may avoid it for the deceit. We are of opinion that the instructions set forth in the fifth, fourteenth and seventeenth assignments were erroneous.
If the jury believed that the bill of sale was read in the presence and hearing of Cridge, that fact would warrant the remarks of the learned judge of the common pleas as to him, but by no means justify a peremptory instruction to render a verdict against Mrs. Cridge.
Judgment reversed, and venire facias de novo awarded.